17‐2847 
  United States of America v. Edward Mighty 
   
                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                                         

                                  SUMMARY ORDER 
                                                         
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS 
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S 
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH 
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC 
DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY 
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 
   
            At a stated term of the United States Court of Appeals for the Second Circuit, 
  held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
  City of New York, on the 20th day of December, two thousand eighteen. 
   
  PRESENT:  DENNIS JACOBS, 
                      GUIDO CALABRESI, 
                                 Circuit Judges, 
                      JED S. RAKOFF,* 
                                 District Judge. 
   
  ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
  UNITED STATES OF AMERICA, 
                       
                      Appellee, 
   
                      ‐v.‐                                                17‐2847 
   
  EDWARD MIGHTY a/k/a MIGHTY, a/k/a 
  ANTHONY, a/k/a TONY, 
   
                      Defendant‐Appellant. 
  ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 

   Judge Jed S. Rakoff, United States District Court for the Southern District of New York, sitting by 
  *

  designation. 


                                                       1
 
FOR APPELLEE:                                 MARY C. BAUMGARTEN, Assistant 
                                              United States Attorney, for James P. 
                                              Kennedy, Jr., United States Attorney for 
                                              the Western District of New York, 
                                              Buffalo, NY. 
 
FOR DEFENDANT‐APPELLANT:                      JOHN C. PUTNEY, Dansville, NY. 
 
       Appeal from a judgment of the United States District Court for the 
Western District of New York (Geraci, J.). 
        
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED, AND DECREED that the judgment of the district court is 
AFFIRMED. 
        
       Edward Mighty appeals from a judgment of conviction following a guilty 
plea in the Western District of New York (Geraci, J.) sentencing him to 300 
months’ imprisonment.  Mighty was convicted and sentenced for possession 
with intent to distribute and distribution of cocaine in violation of 21 U.S.C. § 846 
and possession of firearms in furtherance of drug trafficking in violation of 18 
U.S.C. § 924(c).   
        
       Mighty argues that his plea of guilty was not knowing and voluntary by 
reason of his lawyer’s ineffective assistance.  Mighty alleges that he met with his 
lawyer only twice before pleading guilty, that he had no opportunity to review 
the plea agreement prior to entering the courtroom on the day he signed it, that 
his lawyer assured him he would receive probation, and that he never had an 
opportunity to discuss the strengths of the government’s case against him or any 
possible defenses he may have.   
        
       When faced with a claim of ineffective assistance of counsel on direct 
appeal, this Court has three options.  It may: 
        
             (1) decline to hear the claim, permitting the appellant to raise the 
             issue as part of a subsequent petition for writ of habeas corpus 
             pursuant to 28 U.S.C. § 2255; (2) remand the claim to the district 


                                          2
             court for necessary factfinding; or (3) decide the claim on the record 
             before us. 

United States v. Morris, 350 F.3d 32, 39 (2d Cir. 2003) (citing United States v. 
Leone, 215 F.3d 253, 256 (2d Cir. 2000)).  The first of these is the preferred method 
for handling such claims because “[w]hen an ineffective‐assistance claim is 
brought on direct appeal, appellate counsel and the court must proceed on a trial 
record not developed precisely for the object of litigating or preserving the claim 
and thus often incomplete or inadequate for this purpose.”  Massaro v. United 
States, 538 U.S. 500, 504–05 (2003).   
 
       Here, the record is insufficiently developed regarding the performance of 
Mighty’s attorney at the time of his plea or any prejudice that Mighty suffered as 
a result of the alleged deficient performance.  Recognizing this difficulty, Mighty 
asks us to “either decline to hear this appeal, permitting Mighty to pursue a 
claim under 18 U.S.C. § 2255; or remand to the district court to create a full 
record” for our later consideration.  Appellant’s Br. at 8.  Accordingly, we decline 
to hear the ineffective assistance claim and dismiss it without prejudice to 
Mighty raising the claim pursuant to 28 U.S.C. § 2255. 
        
       For the foregoing reasons, the judgment of the district court is 
AFFIRMED. 
        
        
                                        FOR THE COURT: 
                                        CATHERINE O’HAGAN WOLFE, CLERK 




                                          3